Citation Nr: 0907848	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-40 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder, with 
attention deficit hyperactivity disorder, depression, and 
dementia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to November 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Upon review of the claims file, the Board notes that 
throughout the VA treatment records there are references to 
the Veteran having been diagnosed as having bipolar disorder 
prior to his seeking treatment at VAMC Dallas.  In VA 
treatment and progress notes the Veteran is referred to as 
either being treated at or having been treated at "MHMR in 
Fort Worth" (Texas).  See VA treatment notes October 2005, 
July 2003, June 2003.  The Board acknowledges that on his 
August 2004 claim the Veteran stated only that he had been 
treated at VAMC Dallas and that the Veteran repeated this in 
a November 2004 statement to the RO.  However, having 
reviewed these VA treatment records the Board is now aware of 
this private treatment that may have been the source of the 
diagnosis at issue in this appeal.  Proper development 
requires that these treatment records be accounted for. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide any private 
medical treatment records not already in 
the claims file pertaining to the 
treatment or evaluation of his bipolar 
disorder, attention deficit disorder, 
depression, and dementia, specifically 
from the facility of MHMR (Mental Health, 
Mental Retardation) of Fort Worth, Texas, 
for the any period of time to the present, 
or to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2. Thereafter, readjudicate the issue on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




